Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 1 of 27




           EXHIBIT NN
             Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 2 of 27




                                                  A Stock Company

               Principal Office: 4601 Westown Parkway, Suite 300, West Des Moines, IA 50266
                         Executive Office: One Midland Plaza, Sioux Falls, SD 57193
             Corporate Markets Center: 2000 44th St. S, Suite 300, Fargo, ND 58103 (800) 283-5433


                                            FLEXIBLE PREMIUM
                                     ADJUSTABLE LIFE INSURANCE POLICY

                              NON-PARTICIPATING - NOT ELIGIBLE FOR DIVIDENDS



In this Policy, Midland National Life Insurance Company is referred to as “We”, “Us”, “Our”, or the “Company”. “You”
and “Your” refer to the Owner.


We agree to pay to the Beneficiary the Death Benefit upon the Insured’s death prior to the Maturity Date while this
Policy is in effect. Payment will be made upon receipt at Our Corporate Markets Center of due proof of the Insured’s
death. If the Insured is living on the Maturity Date, the Surrender Value will be paid to You. This agreement is subject
to the terms of this Policy.

CONSIDERATION - This Policy is issued in consideration of any application(s) and payment of the first Premium.



                                     PLEASE READ THIS POLICY CAREFULLY

This Policy is a legal contract between the policyowner and Midland National Life Insurance Company.


                                             20 DAY RIGHT TO CANCEL

It is important to Us that You are satisfied with this Policy and that it meets Your insurance goals. Read it
carefully. If You are not satisfied with it You may return it to Our Corporate Markets Center or to Your agent
within 20 days after You receive it. Within 10 days after We receive the returned Policy, We will then void it as
of the Effective Date as though it was never issued and We will refund all Premiums that have been paid.


Signed by Midland National Life Insurance Company at its Executive Office.




Form 2400 12-07
                   Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 3 of 27




                                                                                      INDEX

Item                                                                       Page               Item                                                                       Page
Additional Benefits ..................................................... 15                  Monthly Deduction ......................................................12
Annual Report .............................................................. 6                Nonparticipation ............................................................7
Assignment .................................................................. 6               Other Changes..............................................................9
Basis of Values .......................................................... 14                 Other Provisions .........................................................17
Beneficiary ................................................................. 10              Owner .........................................................................10
Benefits ........................................................................ 8           Owner and Beneficiary ...............................................10
Change of Beneficiary................................................ 11                      Payment of Proceeds .................................................16
Consideration ............................................................... 6               Payment Provisions ....................................................16
Continuation of Insurance ............................................ 9                      Payments ....................................................................17
Cost of Insurance ....................................................... 12                  Policy Loans................................................................11
Cost of Insurance Rate .............................................. 12                      Policy Value Provisions ..............................................11
Death Benefit ............................................................... 8               Policy Value ................................................................11
Death Benefit Changes ................................................ 8                      Premium Payments.......................................................9
Death Benefit Options .................................................. 8                    Premiums......................................................................9
Definitions .................................................................... 4            Projection of Benefits & Values ..................................14
Effective Date........................................................... 1, 4                Reinstatement.............................................................10
Entire Contract ............................................................. 6               Right to Amend Policy and Disclaimer..........................7
Exchange Provision ..................................................... 3                    Schedule of Benefits.....................................................1
Experience Credit....................................................... 13                   Schedule of Premiums..................................................1
General Provisions....................................................... 6                   Selection of a Payment Option ...................................17
Grace Period .............................................................. 10                Suicide ..........................................................................6
Incontestability ............................................................. 6              Surrender Charge .......................................................13
Insured ..................................................................... 1, 4            Surrender Value..........................................................13
Interest Rate............................................................... 13               Table One - Fixed Period Installments .......................17
Issue Age and Sex ....................................................... 1                   Table Two - Life Income Options................................18
Issue Date ................................................................ 1, 4              Termination ...................................................................7
Maturity Date............................................................ 1, 4                Types of Surrenders ...................................................14
Misstatement of Age or Sex......................................... 6



                                                    RIDERS, ENDORSEMENTS OR AMENDMENTS


Riders, endorsements, or amendments, if any, follow page 26




Form 2400 12-07
             Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 4 of 27



                          ****** SPECIFICATIONS PAGE ******

                                     ***SCHEDULE OF BENEFITS***

TYPE BASIC BENEFIT                  AMOUNT              MATURITY DATE                    FORM

FLEXIBLE PREMIUM                    [$100,000]            [01-01-2092]*                   2400
ADJUSTABLE LIFE


                                     ***SCHEDULE OF PREMIUMS***

                           AMOUNT                                  PERIOD
                           [$1,504.49]                            [65 YEARS]




* IT IS POSSIBLE THAT COVERAGE WILL EXPIRE PRIOR TO THE MATURITY DATE SHOWN WHEN EITHER NO
  PREMIUMS ARE PAID FOLLOWING PAYMENT OF THE INITIAL PREMIUM OR SUBSEQUENT PREMIUMS ARE
  INSUFFICIENT TO CONTINUE COVERAGE TO SUCH DATE.




INSURED:                                    ISSUE AGE AND SEX:                               RATE CLASS:
[JOHN DOE]                                        [35 ]  [MALE]                             [PREFERRED]

EFFECTIVE DATE: [JANUARY 1, 2007]                                              POLICY NUMBER: [01232090]

ISSUE DATE: [JANUARY 1, 2007]                                         BASIC BENEFIT AMOUNT: [$100,000]

OWNER: [THE INSURED]                                                      DEDUCTION DAY: [THE 1ST DAY
                                                                                   OF EACH MONTH]
DEATH BENEFIT OPTION: [1 LEVEL DEATH BENEFIT]




                                                                                                 PAGE 1
            Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 5 of 27



INSURED: [JOHN DOE]                                                  POLICY NUMBER: [01232090]


               TABLE OF MONTHLY GUARANTEED COST OF INSURANCE RATES PER $1,000
                                       1980 CSO MALE


    POLICY                 INSURANCE               POLICY               INSURANCE
   DURATION                   RATE                DURATION                 RATE

       1                     0.17586                  34                   2.77350
       2                     0.18670                  35                   3.02328
       3                     0.20004                  36                   3.30338
       4                     0.21505                  37                   3.62140
       5                     0.23255                  38                   3.98666
       6                     0.25173                  39                   4.40599
       7                     0.27424                  40                   4.87280
       8                     0.29675                  41                   5.37793
       9                     0.32260                  42                   5.91225
       10                    0.34929                  43                   6.46824
       11                    0.37931                  44                   7.04089
       12                    0.41017                  45                   7.64551
       13                    0.44353                  46                   8.30507
       14                    0.47856                  47                   9.03761
       15                    0.51777                  48                   9.86724
       16                    0.55948                  49                  10.80381
       17                    0.60870                  50                  11.82571
       18                    0.66377                  51                  12.91039
       19                    0.72636                  52                  14.03509
       20                    0.79730                  53                  15.18978
       21                    0.87326                  54                  16.36948
       22                    0.95591                  55                  17.57781
       23                    1.04192                  56                  18.82881
       24                    1.13378                  57                  20.14619
       25                    1.23235                  58                  21.57655
       26                    1.34180                  59                  23.20196
       27                    1.46381                  60                  25.28174
       28                    1.60173                  61                  28.27411
       29                    1.75809                  62                  33.10677
       30                    1.93206                  63                  41.68475
       31                    2.12283                  64                  58.01259
       32                    2.32623                  65                  83.33333
       33                    2.54312                 66+                   0.00000


MINIMUM BASIC BENEFIT AMOUNT: [$25,000]
PARTIAL SURRENDER FEE: [$25.00]




                                                                                     PAGE: 2
             Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 6 of 27



INSURED: [JOHN DOE]                                                      POLICY NUMBER: [01232090]




                              TABLE OF POLICY VALUE PERCENTAGES

    INSURED                     INSURED                        INSURED
    ATTAINED                    ATTAINED                       ATTAINED
      AGE             %           AGE             %              AGE                %

     [0-40          250            54            157               68              117
        41          243            55            150               69              116
        42          236            56            146               70              115
        43          229            57            142               71              113
        44          222            58            138               72              111
        45          215            59            134               73              109
        46          209            60            130               74              107
        47          203            61            128            75-90              105
        48          197            62            126               91              104
        49          191            63            124               92              103
        50          185            64            122               93              102
        51          178            65            120               94              101
        52          171            66            119             95 &              100
        53          164            67            118            older]




INQUIRIES REGARDING YOUR POLICY SHOULD BE DIRECTED TO YOUR AGENT OR TO OUR CORPORATE
MARKETS CENTER AT THE FOLLOWING ADDRESS:
                               MIDLAND NATIONAL LIFE INSURANCE COMPANY
                               ATTN: POLICYOWNER SERVICE
                               CORPORATE MARKETS CENTER
                               2000 44TH ST. S, SUITE 300
                               FARGO, ND 58103
                               (800) 283-5433


                                                                                         PAGE: 2.1
           Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 7 of 27
INSURED: JOHN DOE                                                     POLICY NUMBER: 01237050



                                    EXCHANGE PROVISION

YOU MAY REQUEST A CHANGE OF OWNERSHIP OR ASSIGNMENT OF SURRENDER VALUES UNDER THE
TERMS OF SECTION 1035 OF THE INTERNAL REVENUE CODE (IRC). IF YOU REQUEST THAT THIS POLICY BE
SURRENDERED AND SUBSEQUENTLY TRANSFERRED TO ANOTHER INSURANCE COMPANY BY MEANS OF AN
EXCHANGE UNDER SECTION 1035 OF THE INTERNAL REVENUE CODE OR BY ANY OTHER MEANS DIRECTLY
OR INDIRECTLY TO ACHIEVE AN EXCHANGE QUALIFYING UNDER SECTION 1035, OR FOR ANY OTHER
SURRENDER REQUEST TO WHICH WE MUTUALLY AGREE, YOU HAVE TWO PAYOUT OPTIONS. YOU MAY
CHOOSE THE OPTION AT THE TIME OF YOUR REQUEST.

OPTION 1: WE WILL PAY OUT NO MORE THAN 10% OF THE SURRENDER VALUE AS OF THE DATE OF YOUR
REQUEST DURING ANY PERIOD OF SIX CONSECUTIVE MONTHS UNTIL THIS POLICY IS IN EFFECT FOR AT
LEAST FIFTEEN YEARS.

OPTION 2: WE WILL ASSESS A FEE AS A PERCENTAGE OF THE REQUESTED SURRENDER VALUE AS
OUTLINED BELOW:

     POLICY YEAR IN WHICH                      POLICY YEAR IN WHICH
        YOUR REQUEST                              YOUR REQUEST
                              MAXIMUM FEE                               MAXIMUM FEE
           OCCURS                                    OCCURS
               1                   8%                    9                   4%
               2                   8%                    10                  4%
               3                   7%                    11                  3%
               4                   7%                    12                  3%
               5                   6%                    13                  2%
               6                   6%                    14                  2%
               7                   5%                    15                  1%
               8                   5%                  16+                   0%

FOR THE PURPOSES OF DETERMINING THE AMOUNT OF ANY SURRENDER OR WITHDRAWAL FROM THIS
CONTRACT THAT IS INCLUDABLE IN GROSS INCOME, ALL CONTRACTS CLASSIFIED AS MODIFIED
ENDOWMENT CONTRACTS BY THE INTERNAL REVENUE CODE THAT ARE ISSUED BY THE SAME COMPANY TO
THE SAME POLICY OWNER WITHIN A CALENDAR YEAR ARE TREATED AS ONE MODIFIED ENDOWMENT
CONTRACT.

MIDLAND NATIONAL LIFE INSURANCE COMPANY          ACCEPTED BY THE POLICY OWNER

________________________________                 _______________________________
(SIGNATURE)                                      (SIGNATURE)

________________________________                 _______________________________
(PRINT NAME)                                     (PRINT NAME)

________________________________                 _______________________________
(TITLE)                                          (TITLE)

________________________________                 _______________________________
(DATE)                                           (DATE)



                                                                                      PAGE: 3
              Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 8 of 27



                                                     Definitions

The following are key words used in this Policy. They are important in describing both Your rights and Ours. As You
read Your Policy, refer back to these definitions.

Attained Age             The Insured’s age on this Policy’s Effective Date increased by the number of years the
                         Policy has been in effect.


Beneficiary              The person(s), company, estate or trust You last named during the Insured’s life to
                         receive this Policy’s Proceeds when the Insured dies.


Deduction Day            The date We deduct all costs of insurance from the Policy Value. We show the Monthly
                         Deduction Day on page 1.


Effective Date           The date when this Policy begins and from which Policy anniversaries, years and
                         months are set. We show the Effective Date on page 1 or any endorsement.


Grace Period             If the Surrender Value is not enough to equal the Monthly Deduction on any Deduction
                         Day, the Grace Period begins. The Grace Period is the next 60 days.


Increase Amount          The amount of any increase in the basic benefit amount.


Increase Amount          The date when coverage for an Increase Amount in the basic benefit amount begins. We
Effective Date           will show the Effective Date of each Increase Amount on an endorsement to the Policy.


Insured                  The person whose life is insured under this Policy as shown on page 1 or any
                         endorsement.


Issue Age                The Insured’s age at the birthday nearest the Effective Date.


Issue Date               The date We show on page 1 from which We measure Incontestability and Suicide
                         provisions.


Maturity Date            The date coverage under this Policy terminates and the Policy’s Surrender Value, if any,
                         becomes payable to You in lieu of the Proceeds, provided this Policy is then in effect
                         and the Insured is alive. The Maturity Date is shown on page 1 or any endorsement.


Monthly Deduction        The amount We subtract from the Policy Value for all costs of insurance for the Policy
                         and any attached riders.


Payee                    The person to whom We make payment.




Form 2401 7-07                                                                                                      4
               Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 9 of 27




Policy Anniversary      The day and month every year that is the same as Your Effective Date.


Policy Duration         Each successive twelve-month period measured from the Effective Date.


Policy Value            The value of this Policy if it remains in effect. The Policy Value is not available in cash.


Premium                 The amount paid to purchase or maintain the Policy and any riders.


Proceeds                The amount this Policy pays at death or surrender. These amounts are not the same.


Surrender Value         The Surrender Value is equal to the Policy Value, less any Policy Loans and loan
                        interest You owe to Us.


Written Notice          A signed written form from You satisfactory to Us and received and filed by Us at Our
                        Corporate Markets Center.




Form 2401 7-07                                                                                                         5
            Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 10 of 27


                                              General Provisions

                      This Policy is issued in consideration of the application and payment of the first
Consideration
                      Premium.


                      This Policy, the application(s) and any supplemental applications that We endorse upon
Entire Contract
                      or attach to the Policy when We issue or deliver it are the entire contract. We attached a
                      copy of any application when We issued this Policy, and We will attach any
                      supplemental applications to or endorse them on this Policy when the supplemental
                      coverage becomes effective. We consider all statements made in any application to be
                      representations and not warranties. No statement will be used to void this Policy unless
                      contained in the application or in an application for an Increase Amount in the basic
                      benefit amount. No change or waiver of any part of this Policy will be valid unless one of
                      Our officers states it in writing. No agent or other person can change or waive any part
                      of this Policy.
                      For purposes of this provision, “Policy” includes any riders, endorsements or
                      amendments.

                      We cannot contest this Policy as to statements contained in the application after it has
Incontestability
                      been in effect, during the Insured’s lifetime, for two years from its Issue Date. We cannot
                      contest any Increase Amount as to statements made in the application for the Increase
                      Amount after it has been in effect during the Insured’s lifetime, for two years following
                      the Increase Amount’s Effective Date.
                      We cannot contest this Policy after it has been in effect, during the Insured’s lifetime, for
                      two years from its reinstatement date. We can only contest statements contained in the
                      reinstatement application.

                      If the Insured, whether sane or insane, dies by suicide within two years from the Issue
Suicide
                      Age, Our liability will be limited to the Premiums paid less any partial surrenders, policy
                      loans and loan interest due to Us. A new two year period will apply for each Increase
                      Amount. Our liability will be limited to the total Monthly Deduction for each Increase
                      Amount.

                      If the Insured’s age or sex has been misstated, We will adjust the death benefit to equal
Misstatement of
Age or Sex            the Policy Value minus any unpaid Policy Loans and loan interest, plus the amount of
                      insurance coverage that the most recent monthly cost of insurance deduction would
                      have purchased at the correct age and sex.

                      You may assign this Policy, subject to any amount You owe to Us on this Policy. We will
Assignment
                      not be bound by any assignment until it is filed with Us. We will not be liable for the
                      validity of any assignment.

                      We will send You a report, to Your last known address, yearly which shows the following
Annual Report
                      amounts as of the end of the current report period:
                      1.   The Policy Value at the beginning and at the end of the current report period;
                      2.   The total amounts We credited and debited to the Policy Value since the last report
                           period;
                      3.   The current death benefit;
                      4.   The Surrender Value; and,
                      5.   Any unpaid Policy Loans and loan interest.




Form 2402 7-07 WI                                                                                                 6
           Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 11 of 27



                     All coverage this Policy provides will end on the earlier of the following:
Termination
                     1. The Deduction Day on or following the date We receive Written Notice of surrender
                        of this Policy for its full Surrender Value.
                     2. The Insured’s death.
                     3. The end of the Grace Period.
                     4. The Maturity Date.
                     Any riders will also terminate unless the rider states otherwise.


                     This Policy is nonparticipating and does not share in Our earnings. You will not receive
Nonparticipation
                     any dividends.

                     The Internal Revenue Code sets forth certain requirements that policies such as this
Right to Amend
                     must meet to qualify for treatment as life insurance. We base the calculations and
and Policy
Disclaimer           provisions of this Policy on these requirements. We have the right to amend this Policy
                     so it remains qualified for treatment as a life insurance policy. You have the right to
                     refuse any amendment.




Form 2402 7-07 WI                                                                                               7
           Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 12 of 27



                                                  Benefits

Death Benefit        We will pay this Policy’s Proceeds to the Beneficiary when We receive due proof that the
                     Insured died while this Policy was in effect, subject to any prior assignment. The
                     Proceeds are:
                     •   The death benefit described below;
                     •   Plus additional death benefits provided on the Insured’s life by any attached rider;
                     •   Plus interest from the date of the Insured’s death at a rate not less than 2.5% or
                         such minimum rate as required by law;
                     •   Minus any unpaid Policy Loans and loan interest; and,
                     •   Minus any Monthly Deductions if the Insured dies during the Grace Period.




Death Benefit        There are two death benefit options as follows:
Options
                     Death Benefit Option 1: This is a level death benefit. The death benefit will be the
                     greater of 1 or 2 below:
                     1. The basic benefit amount on the date of the Insured’s death; or,
                     2. The percentage of Policy Value shown in the Table of Policy Value Percentages on
                        page 2.1.
                     Death Benefit Option 2: This is a return of Policy Value death benefit. The death
                     benefit will be the greater of 1 or 2 below:
                     1. The basic benefit amount plus the Policy Value on the date of the Insured’s death; or,
                     2. The percentage of Policy Value shown in the Table of Policy Value Percentages on
                        page 2.1.


Death Benefit        You may change the basic benefit amount as provided for in this section, by Written
Changes              Notice to Us. We will send You an endorsement to this Policy, which will show the death
                     benefit change and the Effective Date of the change.
                     You may change the basic benefit amount, as follows:
                     1. Increase the basic benefit amount: While the Insured is alive, You may increase
                        the basic benefit amount. Each Increase Amount must be at least $25,000. Any
                        increase will result in a larger Monthly Deduction. You must submit an application for
                        the increase to Us and provide Us with satisfactory evidence that the Insured is
                        insurable. Any increase We approve will take effect on the date shown on an
                        endorsement to this Policy.
                     2. Decrease the basic benefit amount: You may decrease the basic benefit amount,
                        but the basic benefit amount may not be less than the minimum shown on page 2.
                        We will reduce the most recent Increase Amount first and then other Increase
                        Amounts in the reverse order in which they took place. We will not make a decrease
                        that would disqualify this Policy as life insurance under the Internal Revenue Code.
                        A decrease will result in a smaller Monthly Deduction. Any decrease will take effect
                        on the Deduction Day on or following the date We receive Your Written Notice.
                     3. Change the Death Benefit Option: You may change the Death Benefit Option. If




Form 2403 7-07                                                                                                   8
           Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 13 of 27



                     the change is from:
                             1. Death Benefit Option 2 to Death Benefit Option 1, the basic benefit amount
                                will be increased by the Policy Value at that time.
                             2. Death Benefit Option 1 to Death Benefit Option 2, the basic benefit amount
                                will be decreased by the Policy Value at that time.
                     Any change will take effect on the Deduction Day on or following the date We receive
                     Your Written Notice.


Other Changes        One of Our officers must approve any Policy change that is not stated in this section. We
                     will attach an approved change to this Policy as an endorsement. No agent can change
                     any part of this Policy.


                                               Premiums


Premium Payments     The first Premium is due on the Effective Date. After You have paid the first Premium,
                     You can pay subsequent Premiums at any time. You may mail or deliver future Premium
                     payments to Us or to a person authorized to accept Premium payments in exchange for
                     a receipt signed by Our President, Secretary or Treasurer. You may increase, decrease,
                     stop or restart Premium payments subject to the limits below. The actual amounts and
                     timing of Premium payments will affect the Policy Values and amount and term of
                     insurance. If You stop paying Premiums, coverage will continue subject to the Grace
                     Period. Under conditions stated in the Grace Period provision, We may require You to
                     pay Premiums to keep the Policy in effect. We may require satisfactory evidence of the
                     insurability of the Insured if payment of a Premium during the current Policy Year would
                     increase the difference between the death benefit and the Policy Value.
                     In order to preserve the favorable tax status of this Policy, We may:
                     1.   Limit the amount of Premiums You may pay; and,
                     2.   Return any Premiums that exceed limits under the tax laws of the United States or
                             the state where We deliver this Policy.


Continuation of      This Policy will continue in effect until the Surrender Value on any Deduction Day is
Insurance            insufficient to pay the Monthly Deduction for that month. At that time, the Grace Period
                     provisions will apply.




Form 2403 7-07                                                                                                   9
              Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 14 of 27



Grace Period            If the Surrender Value is not enough to pay the Monthly Deduction on any Deduction
                        Day, the Grace Period begins.
                        The next 60 days is the Grace Period. We will send a notice of the Grace Period to Your
                        last known address and to any assignee’s last known address when the Grace Period
                        begins.
                        During the Grace Period, coverage this Policy and any attached riders provide will
                        continue. If the Insured dies during the Grace Period, We will deduct the Monthly
                        Deduction from the Proceeds.
                        Any Premium payment during the Grace Period must be at least the amount that will
                        continue this Policy in effect for the next two months. If You do not pay this Premium by
                        the end of the Grace Period, this Policy will lapse without value. Any riders will also
                        lapse without value unless the rider states otherwise. We will send a notice of lapsed
                        Policy to Your last known address and to any assignee’s last known address when the
                        Grace Period ends.

Reinstatement           You may reinstate this Policy if it lapses. The reinstated Policy cannot exceed the basic
                        benefit amount when the Policy lapsed. The reinstated Policy will be in effect from the
                        date of the reinstatement application, subject to Our approval. To reinstate this Policy,
                        We will need:
                           1.   Written Notice from You within five years after the Grace Period ends;
                           2.   Satisfactory evidence of the Insured’s insurability;
                           3.   Payment of enough Premiums to keep the Policy in effect for two months from
                                the Monthly Deduction Day following the reinstatement; and,
                           4.   Payment or reinstatement of any Policy Loan.
                        The Surrender Value at reinstatement will be equal to the Surrender Value when this
                        Policy lapsed.

                                           Owner and Beneficiary

Owner                   While the Policy or any benefits provided by rider are in effect, You have all ownership
                        rights.
                        You may change this Policy’s owner. You must file a Written Notice with Us.

Beneficiary             The Beneficiary is as named in the application, unless You have since changed the
                        Beneficiary. Unless You request otherwise, the following will apply:
                           1.   Beneficiaries will share Proceeds equally.
                           2.   If any Beneficiaries die before the Insured, We will divide the shares equally
                                among the surviving Beneficiaries.
                           3.   If no Beneficiary survives the Insured, We will pay the Proceeds to You, if You
                                are living, otherwise to Your estate.
                           4.   If any Beneficiary dies at the same time as the Insured, or within 15 days after
                                the Insured but before We receive proof that the Insured died while this Policy
                                was in effect, We will pay the Proceeds as though the Beneficiary died first.

                        The amount We pay to each Beneficiary will be subject to any prior assignment You
                        made. We will need any irrevocable Beneficiary’s written consent to assign the Policy.




Form 2404 7-07                                                                                                      10
              Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 15 of 27




Change of               You may change the Beneficiary while the Insured is living and this Policy is in effect.
Beneficiary             We will need any irrevocable Beneficiary’s written consent for a change. The change will
                        be subject to prior assignment.
                        You must file a Written Notice of the change with Us. After We receive the notice, it will
                        take effect on the date You signed it, subject to payments made or other action We took
                        before We received the notice.


                                                    Policy Loans

Policy Loans            You may borrow an amount up to the maximum loan amount available on the sole
                        security of this Policy. The maximum loan amount available will be the Policy Value less
                        any policy loans and loan interest owed to Us on this Policy.
                        Loan interest accrues daily at 5.0% per year, which is calculated at 4.76% in advance.
                        Interest is due in advance. When You make a loan, and at each anniversary, loan
                        interest is due and payable in advance to the next anniversary. We add interest not paid
                        when due to the loan balance and it will bear interest at the same rate as the loan. We
                        will refund any unearned interest if You repay the Policy Loan.
                        You may repay all or any part of the loan at any time while this Policy is in effect by
                        mailing or delivering payment to Us.
                        When the loan amount exceeds the Policy Value, this Policy will lapse without value 60
                        days after We send a notification to Your last known address and to any assignee’s last
                        known address. This Policy will stay in effect if You pay the amount shown on the
                        notification to Us within 60 days.
                        We can postpone the loan for 6 months, except for loans to pay any Premiums to Us.

                                              Policy Value Provisions

Policy Value            We calculate the Policy Value as follows:
                        On the Effective Date: The Policy Value will be the first Premium paid.
                        On each Deduction Day: We will calculate the Policy Value as follows:
                        1.   We will subtract from the Policy Value on the prior Deduction Day any Policy Value
                             taken out since the prior Deduction Day and the Monthly Deduction for the prior
                             policy month.
                        2.   We will add the interest for the month on the difference.
                        1.   We will add all Premiums received since the prior Deduction Day, plus interest from
                               the date received.
                        2.   If the Deduction Day is on a Policy Anniversary, we may add an experience credit, if
                                  any, for the prior policy year.
                        On any day other than a Deduction Day: We will calculate the Policy Value as follows:
                        1.   We will subtract from the Policy Value on the prior Deduction Day any Policy Value
                             taken out since the prior Deduction Day and the Monthly Deduction for the prior
                             policy month.
                        2.   We will add all Premiums received since the prior Deduction Day, plus interest from
                             the date received.




Form 2404 7-07                                                                                                       11
           Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 16 of 27



Monthly Deduction    Each Monthly Deduction consists of the cost of insurance, plus the cost of additional
                     benefits provided by any riders.


Cost of Insurance    We base the cost of insurance rate for the basic benefit amount and each Increase
Rate                 Amount on the:
                     •   Insured’s Issue Age;
                     •   Insured’s sex;
                     •   Insured’s rate class; and,
                     •   Policy Duration from the Effective Date.
                     The cost of insurance rates will never be greater than those shown on page 2 for the
                     basic benefit amount, or an endorsement for any Increase Amount. We base the cost of
                     insurance rates on future expectations as to investment earnings, mortality experience,
                     persistency, expenses and federal income tax law. We will apply any change in cost of
                     insurance rates to all insureds of the same class.


Cost of Insurance    We calculate the cost of insurance monthly on the Deduction Day. We calculate the cost
                     separately for the basic benefit amount and any Increase Amount. The cost of insurance
                     depends on the death benefit option in effect. We use the factor 1.0024663 to adjust for
                     one month’s interest.
                     We calculate the cost of insurance as follows:
                     Death Benefit Option 1:
                             When the death benefit is the basic benefit amount, We divide the basic benefit
                             amount on the Deduction Day by 1.0024663. We subtract the Policy Value as of
                             the prior Deduction Day less any Policy Value taken out since the prior
                             Deduction Day from the result. We divide the difference by 1,000 and multiply
                             the result by the cost of insurance rate.
                             If there are Increase Amounts, the Policy Value reduces the basic benefit
                             amount first. If the Policy Value exceeds the basic benefit amount divided by
                             1.0024663, it reduces each Increase Amount in the order such increases were
                             made.
                     Death Benefit Option 2:
                         When the death benefit is the basic benefit amount plus the Policy Value, We divide
                         the basic benefit amount on the Deduction Day by 1.0024663. We divide this
                         amount by 1,000 and multiply the result by the cost of insurance rate.
                         If there are Increase Amounts, We divide each Increase Amount by 1.0024663. We
                         divide this amount by 1,000 and multiply the result by the cost of insurance rate.
                     Death Benefit Option 1 or 2:
                         When the death benefit is a percent of the Policy Value, We divide the death benefit
                         on the Deduction Day by 1.0024663. We subtract the Policy Value as of the prior
                         Deduction Day less any Policy Value taken out since the prior Deduction Day from
                         the result. We divide the difference by 1,000 and multiply the result by the cost of
                         insurance rate.
                         If there are Increase Amounts, the Policy Value reduces the basic benefit amount
                         first. If the Policy Value exceeds the basic benefit amount divided by 1.0024663, it
                         reduces each Increase Amount in the order such increases were made.




Form 2405 7-07                                                                                                  12
           Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 17 of 27



Interest Rate        We will credit an interest rate of at least 0.24663% per month, compounded monthly, to
                     the Policy Value, including any Policy Value used as collateral for a policy loan. This is
                     the same as 3.0% per year, compounded yearly. We may use interest rates greater than
                     this rate to calculate Policy Values.
                     The interest rate applicable to the calculation of all Policy Values will never be less than
                     3.0% per year, compounded yearly.


Experience Credit    On each Policy Anniversary, We may add an experience credit to the Policy Value equal
                     to a percentage applied to the non-loaned Policy Value at the beginning of the policy
                     year reduced by any withdrawals and increase in the loan balance since the beginning
                     of the policy year. The percentage is based on investment earnings, mortality
                     experience, persistency, and expenses during the policy year. The experience credit will
                     never be less than zero.


Surrender Value      You may surrender this Policy by Written Notice while the Insured is living. The Policy
                     will end on the Deduction Day on or following the date We receive Written Notice of
                     surrender. We may postpone payment of any surrender amount for up to six months.
                     The Surrender Value is equal to the Policy Value, less any Policy Loans and loan
                     interest You owe to Us.


Surrender Charge     We will not impose any surrender charges if You surrender this Policy for its full
                     Surrender Value. However, the Exchange Provision applies to any request for a policy
                     exchange under IRC Section 1035.




Form 2405 7-07                                                                                                      13
             Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 18 of 27




Types of               There are two types of surrenders:
Surrenders
                       1.   Total: You surrender this Policy for its full Surrender Value. This Policy will then end
                            on the Deduction Day on or following the date We receive Written Notice of
                            surrender.
                       2.   Partial: You take out part of the Surrender Value.
                       You may not make a partial surrender during the first two Policy Years. You can make
                       one partial surrender each following Policy Year. The amount taken out cannot exceed
                       the Surrender Value minus the partial surrender fee. We show the partial surrender fee
                       on page 2.
                       We will reduce the Policy Value by the amount surrendered plus the partial surrender
                       fee.
                       If Death Benefit Option 1 is in effect when You make Your request, We will also reduce
                       the basic benefit amount by the amount of the Policy Value reduction. The reduced
                       basic benefit amount must not be less than the minimum We show on page 2.


Basis of Values        We base the monthly guaranteed cost of insurance rates, minimum Policy Values,
                       Surrender Values and single Premiums on the 1980 Commissioners’ Standard Ordinary
                       Mortality Tables, shown on page 2 of this Policy. We base Our calculations on the
                       premise that deaths occur at the end of the Policy Year. We use an interest rate of 3.0%
                       compounded yearly.
                       We will implement all calculations and assumptions in compliance with Section 7702 of
                       the Internal Revenue Code (or any successor provision) to assure that the Policy is
                       treated as a life insurance contract for tax purposes.
                       The Policy’s Surrender Values and reserves are equal to or greater than those required
                       by law. The method used to determine these values and reserves is on file with state
                       insurance departments. The state in which this Policy is delivered has this information.


Projection of          At Your request, We will provide estimates of future death benefits, Policy Values and
Benefits and           Surrender Values once annually, free of charge. We may charge a service fee that will
Values                 not exceed $25, for more frequent requests. We will base the estimate on:
                       1.      The Policy’s current Surrender Value;
                       2.      Insurance amounts, Premiums and death benefit option; and,
                       3.      Any additional information required by the state in which this Policy is delivered.




Form 2406 7-07                                                                                            14
           Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 19 of 27



                                             Additional Benefits

Option to Transfer   While the Policy is in effect, You may discontinue insurance on the Insured named in the
the Insured          Policy application and choose a new Insured. The new Insured must be under age 65 on
                     the transfer date. Insurance will continue on the new Insured’s life subject to this
                     provision.
                     The owner must be the same as the owner to whom the Policy was originally issued.
                     To approve this transfer, We will need:
                     1.   An application signed by You and the new Insured.
                     2.   The Policy.
                     3.   Satisfactory evidence of the new Insured’s insurability.
                     4.   A $200 transfer fee.
                     5.   Satisfactory evidence that You have an insurable interest in the new Insured.
                     The Surrender Value must be large enough to keep the Policy in effect to the next Policy
                     Anniversary.
                     The transfer date is the date We approve the transfer. Coverage for the new Insured will
                     be effective on the transfer date. We will send You an endorsement to the Policy to
                     reflect the transfer. The basic benefit amount, death benefit option, Policy Value,
                     Surrender Value and any loan amounts as of the transfer date will remain the same. We
                     will base the Monthly Deduction on the Policy Duration from the Effective Date and on
                     the new Insured’s Issue Age, sex and rate class.
                     If the new Insured’s rate class changes from the time of application to the transfer date,
                     the transfer will not take effect. To be effective, the transferred Policy must be delivered
                     during the new Insured’s lifetime.
                     After the transfer date, the new Insured’s Issue Age will be the new Insured’s age at the
                     birthday nearest the Effective Date. If the Effective Date precedes the new Insured’s
                     birthdate, We will change the Effective Date to the first Policy Anniversary date following
                     the birthdate.
                     We cannot contest the transferred Policy and any attached riders after they have been in
                     effect during the new Insured’s lifetime for two years from the transfer date.
                     Any prior benefit provisions a rider provides may be continued after the transfer date
                     with Our consent. We will base the Monthly Deductions for these riders on the Policy
                     Duration from the Effective Date and on the new Insured’s Issue Age, sex and rate
                     class.
                     If the new Insured, whether sane or insane, dies by suicide within two years from the
                     transfer date, Our liability will be limited to:
                               • The Premiums paid since the transfer date.
                     PLUS      • The Policy Value as of the transfer date.
                     MINUS • Any partial surrenders since the transfer date.
                     MINUS • Any unpaid Policy Loans and loan interest You owe to Us on the Policy.




Form 2406 7-07                                                                                         15
             Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 20 of 27




                                             Payment of Proceeds

Payment                We will pay the Proceeds of the Policy to the Beneficiary when We receive due proof
Provisions             that the Insured died while this Policy was in effect.
                       We will make payment under the option You choose. If You did not choose an option,
                       the Beneficiary can choose a payment option. The Beneficiary must file a written request
                       with Us to receive payment. If no option is selected, the single sum payment option is
                       automatic.
                       While the Insured is living, You can surrender this Policy for its Surrender Value. We will
                       pay the Surrender Value under the payment option You choose. If You do not select a
                       payment option, the single sum payment option is automatic.
                       Payment options are any of the following or any other payment options to which We
                       agree.
                       1. SINGLE SUM PAYMENT
                          We make payment to the Payee in a single amount.
                       2. PROCEEDS AT INTEREST
                          We will hold the amount applied at interest. We will pay interest at a rate of at least
                          2.5%. The Payee may take withdrawals in total or in part at any time.
                       3. FIXED PERIOD INSTALLMENTS
                          We will pay a monthly income to the Payee in installments over a specified period of
                          time as shown in Table One.
                       4. FIXED AMOUNT INSTALLMENTS
                          We will pay a monthly income to the Payee in specified amounts until We’ve made
                          all payments.
                       5. LIFE INCOME
                          We will pay a monthly income for the Payee’s life. Several options are available.
                           a. LIFE WITH 10 OR 20 YEARS CERTAIN
                              Payments are guaranteed for 10 or 20 years. We will make payments until the
                              later of the end of the selected guaranteed period or until the Payee dies.
                           b. LIFE WITH INSTALLMENT REFUND
                              We will make payments until the later of the date the amount paid equals the
                              amount applied or until the Payee dies.
                           c.   LIFE WITH NO REFUND
                                We will make payments until the Payee dies. We will not make payments after
                                the Payee dies.
                           d. JOINT AND SURVIVOR WITH 10 YEARS CERTAIN
                              Payments are guaranteed for 10 years. We will make payments until the later of
                              the end of the guaranteed period or until both Payees die.
                           e. JOINT AND 50% SURVIVOR
                              We will make payments until both Payees die. When the primary Payee dies,
                              We will reduce the payments. We will not make payments after both Payees die.
                           f.   JOINT AND 2/3 SURVIVOR
                                We will make payments until both Payees die. When the first Payee dies, We
                                will reduce the payments. We will not make payments after both Payees die.




Form 2407 7-07                                                                                                       16
           Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 21 of 27



                                     Payment of Proceeds, Continued

Other Provisions     1.   We base the guaranteed payment rates in Table Two on each Payee’s sex and the
                          age to the nearest birthday. We will supply the rates for ages not shown on request.
                          We will calculate requested rates in the same way as those in Table Two. We base
                          the life income options in Table Two on a 2.5% interest rate and the U.S. Annuity
                          2000 Mortality Tables.
                     2.   We may require satisfactory evidence of each Payee’s age and sex for the life
                          income options.
                     3.   We may require proof that the Payee is alive when payment is due.
                     4.   When the Payee dies, We will pay any unpaid Proceeds to the Payee’s estate
                          unless otherwise agreed to in writing.

Selection of a       You choose a payment option by Written Notice. You may change a payment option at
Payment Option       any time before the payment option takes effect. The payment option takes effect when
                     We receive the notice. If You assign this Policy or if the Payee is a corporation,
                     association, partnership, trustee, or estate, We must consent to the payment option.

                     You may give the Beneficiary the right to change the payment option. The Beneficiary
                     cannot change or transfer the Proceeds before the Insured dies. To the extent allowed
                     by law, no payment of Proceeds or interest will be subject to the creditors’ claims.

Payments             We will issue a settlement certificate to replace this Policy when payments begin. The
                     settlement certificate will state the terms.

                     The monthly income under any option must be at least $50.00.



                                  Table One - Fixed Period Installments
                   Installments for Fixed Number of Years for Each $1,000 of Proceeds


                           Years         Monthly           Years          Monthly
                          Payable        Payment          Payable         Payment

                             5           $17.73             9              $10.34
                             6            14.96            10                9.41
                             7            12.98            15                6.65
                             8            11.49            20                5.29




Form 2407 7-07                                                                                                   17
          Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 22 of 27




                                   Table Two - Life Income Options
                             Monthly Payments for Each $1,000 of Proceeds

            Age of       10 Years          20 Years          Installment        Without
            Payee         Certain           Certain            Refund            Refund
                      Male    Female    Male     Female    Male     Female   Male    Female
                 50   3.78     3.54     3.68       3.49    3.62      3.45    3.81     3.55
                 51   3.85     3.60     3.74       3.54    3.68      3.50    3.88     3.61
                 52   3.92     3.66     3.80       3.60    3.75      3.55    3.95     3.68
                 53   3.99     3.73     3.86       3.65    3.80      3.61    4.03     3.74
                 54   4.07     3.79     3.92       3.71    3.86      3.66    4.11     3.81
                 55   4.15     3.86     3.98       3.77    3.94      3.72    4.20     3.89

                 56   4.23    3.94      4.04      3.83     4.00     3.79     4.29    3.97
                 57   4.32    4.02      4.11      3.90     4.08     3.85     4.39    4.05
                 58   4.42    4.10      4.18      3.96     4.15     3.92     4.49    4.14
                 59   4.52    4.19      4.24      4.03     4.24     4.00     4.60    4.23
                 60   4.63    4.28      4.31      4.10     4.31     4.07     4.72    4.33

                 61   4.74    4.38      4.38      4.17     4.41     4.15     4.84    4.43
                 62   4.85    4.48      4.45      4.25     4.48     4.24     4.97    4.55
                 63   4.98    4.59      4.51      4.32     4.59     4.33     5.12    4.66
                 64   5.10    4.70      4.58      4.39     4.69     4.42     5.27    4.79
                 65   5.24    4.83      4.64      4.47     4.78     4.52     5.43    4.93

                 66   5.38    4.95      4.71      4.54     4.90     4.63     5.60    5.07
                 67   5.52    5.09      4.77      4.61     5.03     4.72     5.79    5.23
                 68   5.68    5.23      4.83      4.69     5.13     4.83     5.99    5.39
                 69   5.83    5.38      4.88      4.75     5.26     4.95     6.20    5.57
                 70   5.99    5.54      4.93      4.82     5.41     5.08     6.42    5.76

                 71   6.16    5.71      4.98      4.88     5.52     5.21     6.66    5.97
                 72   6.33    5.88      5.02      4.94     5.68     5.35     6.92    6.20
                 73   6.50    6.06      5.06      4.99     5.81     5.49     7.19    6.44
                 74   6.68    6.25      5.10      5.04     5.99     5.65     7.48    6.70
                 75   6.86    6.44      5.13      5.08     6.13     5.81     7.79    6.99

                 76   7.04    6.64      5.16      5.12     6.33     5.99     8.12    7.30
                 77   7.22    6.84      5.18      5.15     6.49     6.17     8.48    7.63
                 78   7.39    7.05      5.20      5.18     6.71     6.37     8.86    7.99
                 79   7.57    7.25      5.22      5.20     6.90     6.58     9.27    8.38
                 80   7.74    7.45      5.24      5.22     7.09     6.80     9.70    8.80

                 81   7.90    7.65      5.25      5.24     7.30     6.99     10.17    9.27
                 82   8.06    7.84      5.26      5.25     7.52     7.25     10.67    9.76
                 83   8.21    8.02      5.27      5.26     7.75     7.46     11.20   10.31
                 84   8.36    8.19      5.27      5.27     8.00     7.75     11.77   10.89
                 85   8.49    8.35      5.28      5.27     8.26     8.00     12.38   11.52




Form 2408 7-07                                                                                18
          Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 23 of 27




                           Table Two - Life Income Options, Continued
                          Monthly Payments for Each $1,000 of Proceeds
                                  Joint and 2/3 Survivor Annuity

                                           Male Age
         Female
          Age     50      55      60       62      65       70       75    80      85

           50     3.52   3.66    3.81     3.88     3.98    4.15     4.32   4.49   4.66
           51     3.55   3.70    3.85     3.92     4.02    4.20     4.38   4.56   4.72
           52     3.58   3.73    3.89     3.96     4.07    4.25     4.44   4.62   4.79
           53     3.62   3.77    3.94     4.01     4.12    4.31     4.50   4.69   4.87
           54     3.65   3.81    3.98     4.05     4.17    4.37     4.57   4.76   4.95
           55     3.68   3.85    4.03     4.10     4.22    4.43     4.63   4.84   5.03

           56     3.71   3.88    4.07     4.15     4.27    4.49     4.70   4.92   5.11
           57     3.74   3.92    4.12     4.20     4.33    4.55     4.78   5.00   5.20
           58     3.78   3.96    4.17     4.25     4.39    4.62     4.85   5.08   5.30
           59     3.81   4.01    4.22     4.31     4.45    4.69     4.93   5.17   5.40
           60     3.85   4.05    4.27     4.36     4.51    4.76     5.02   5.27   5.50

           61     3.88   4.09    4.32     4.42     4.57    4.84     5.10   5.37   5.61
           62     3.92   4.13    4.37     4.48     4.64    4.91     5.20   5.47   5.73
           63     3.96   4.18    4.43     4.53     4.70    4.99     5.29   5.58   5.85
           64     3.99   4.22    4.48     4.59     4.77    5.08     5.39   5.69   5.98
           65     4.03   4.27    4.54     4.66     4.84    5.16     5.49   5.81   6.11

           66     4.07   4.32    4.60     4.72     4.91    5.25     5.60   5.94   6.25
           67     4.11   4.36    4.66     4.78     4.99    5.34     5.71   6.07   6.40
           68     4.15   4.41    4.72     4.85     5.06    5.44     5.82   6.20   6.56
           69     4.19   4.46    4.78     4.92     5.14    5.53     5.94   6.35   6.73
           70     4.23   4.51    4.84     4.98     5.22    5.63     6.07   6.50   6.91

           71     4.27   4.56    4.90     5.05     5.30    5.74     6.20   6.66   7.09
           72     4.32   4.61    4.97     5.12     5.38    5.84     6.33   6.82   7.29
           73     4.36   4.67    5.03     5.20     5.46    5.95     6.47   6.99   7.49
           74     4.40   4.72    5.10     5.27     5.55    6.06     6.61   7.17   7.71
           75     4.45   4.77    5.16     5.34     5.63    6.17     6.75   7.36   7.93

           76     4.49   4.82    5.23     5.41     5.72    6.28     6.90   7.55   8.17
           77     4.53   4.88    5.30     5.49     5.80    6.40     7.05   7.74   8.42
           78     4.58   4.93    5.36     5.56     5.89    6.52     7.21   7.94   8.67
           79     4.62   4.99    5.43     5.64     5.98    6.63     7.37   8.15   8.94
           80     4.67   5.04    5.50     5.71     6.07    6.75     7.52   8.36   9.21

           81     4.71   5.09    5.56     5.78     6.15    6.87     7.68   8.58    9.49
           82     4.76   5.14    5.63     5.86     6.24    6.98     7.84   8.80    9.78
           83     4.80   5.20    5.69     5.93     6.32    7.10     8.00   9.02   10.08
           84     4.84   5.25    5.76     6.00     6.41    7.21     8.16   9.24   10.38
           85     4.88   5.30    5.82     6.07     6.49    7.33     8.32   9.46   10.69




Form 2408 7-07                                                                            19
          Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 24 of 27




                             Table Two - Life Income Options, Continued
                           Monthly Payments for Each $1,000 of Proceeds
                         Joint & 100% Survivor Annuity with 10 Years Certain

                                             Male Age
         Female
          Age     50       55       60       62       65       70       75     80     85

           50     3.26      3.34     3.41     3.43   3.46     3.49     3.51    3.53   3.54
           51     3.28      3.37     3.45     3.47   3.51     3.54     3.57    3.58   3.59
           52     3.31      3.41     3.49     3.52   3.55     3.60     3.63    3.64   3.65
           53     3.33      3.44     3.53     3.56   3.60     3.65     3.69    3.71   3.72
           54     3.36      3.48     3.58     3.61   3.66     3.71     3.75    3.77   3.78
           55     3.38      3.51     3.62     3.66   3.71     3.77     3.81    3.84   3.85

           56     3.41      3.55     3.67     3.71   3.76     3.83     3.88    3.91   3.93
           57     3.43      3.58     3.71     3.76   3.82     3.90     3.95    3.98   4.00
           58     3.45      3.61     3.76     3.81   3.88     3.97     4.03    4.06   4.08
           59     3.48      3.64     3.80     3.86   3.93     4.03     4.10    4.15   4.17
           60     3.50      3.68     3.85     3.91   3.99     4.10     4.18    4.23   4.26

           61     3.52      3.71     3.89     3.96   4.05     4.18     4.27    4.32   4.35
           62     3.54      3.74     3.94     4.01   4.11     4.25     4.35    4.42   4.45
           63     3.56      3.77     3.98     4.06   4.17     4.33     4.44    4.52   4.56
           64     3.57      3.80     4.02     4.11   4.23     4.41     4.53    4.62   4.67
           65     3.59      3.82     4.06     4.16   4.29     4.49     4.63    4.73   4.78

           66     3.61      3.85     4.11     4.21   4.35     4.57     4.73    4.84   4.90
           67     3.62      3.88     4.15     4.25   4.41     4.65     4.83    4.96   5.03
           68     3.64      3.90     4.18     4.30   4.47     4.73     4.93    5.08   5.16
           69     3.65      3.92     4.22     4.35   4.53     4.81     5.04    5.20   5.30
           70     3.66      3.94     4.26     4.39   4.58     4.89     5.15    5.33   5.45

           71     3.68      3.97     4.29     4.43   4.64     4.97     5.26    5.47   5.60
           72     3.69      3.98     4.32     4.47   4.69     5.06     5.37    5.60   5.75
           73     3.70      4.00     4.36     4.51   4.74     5.13     5.48    5.74   5.91
           74     3.71      4.02     4.38     4.54   4.79     5.21     5.59    5.88   6.08
           75     3.71      4.03     4.41     4.58   4.84     5.29     5.70    6.02   6.24

           76     3.72      4.05     4.44     4.61   4.88     5.36     5.80    6.16   6.41
           77     3.73      4.06     4.46     4.64   4.93     5.43     5.90    6.30   6.58
           78     3.74      4.07     4.48     4.67   4.96     5.49     6.00    6.44   6.75
           79     3.74      4.08     4.50     4.69   5.00     5.55     6.10    6.57   6.91
           80     3.75      4.09     4.52     4.71   5.03     5.61     6.19    6.70   7.08

           81     3.75      4.10     4.53     4.73   5.06     5.66     6.27    6.82   7.23
           82     3.76      4.11     4.55     4.75   5.09     5.70     6.35    6.93   7.38
           83     3.76      4.11     4.56     4.77   5.11     5.75     6.42    7.04   7.52
           84     3.76      4.12     4.57     4.78   5.13     5.78     6.48    7.14   7.64
           85     3.76      4.12     4.58     4.79   5.15     5.82     6.54    7.22   7.76




Form 2408 7-07                                                                               20
          Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 25 of 27




                           Table Two - Life Income Options, Continued
                          Monthly Payments for Each $1,000 of Proceeds
                                 Joint and 50% Survivor Annuity

                                    Primary Payee Male Age
          Joint
         Payee
         Female
          Age     50      55      60       62      65        70      75    80      85

           50     3.51   3.72    3.96     4.06     4.23      4.53   4.85   5.18   5.51
           51     3.52   3.74    3.99     4.09     4.26      4.57   4.90   5.24   5.58
           52     3.54   3.76    4.01     4.12     4.30      4.61   4.95   5.30   5.65
           53     3.55   3.78    4.04     4.15     4.33      4.66   5.01   5.37   5.73
           54     3.57   3.80    4.07     4.19     4.37      4.71   5.07   5.44   5.81
           55     3.58   3.82    4.10     4.22     4.41      4.76   5.13   5.51   5.89

           56     3.60   3.84    4.13     4.25     4.45      4.80   5.19   5.58   5.98
           57     3.61   3.86    4.15     4.28     4.49      4.86   5.25   5.66   6.07
           58     3.62   3.88    4.18     4.31     4.53      4.91   5.32   5.74   6.16
           59     3.63   3.90    4.21     4.35     4.56      4.96   5.38   5.82   6.26
           60     3.65   3.92    4.24     4.38     4.60      5.01   5.45   5.91   6.36

           61     3.66   3.94    4.27     4.41     4.64      5.07   5.52   6.00   6.47
           62     3.67   3.96    4.29     4.44     4.68      5.12   5.60   6.09   6.58
           63     3.68   3.97    4.32     4.47     4.72      5.18   5.67   6.19   6.70
           64     3.69   3.99    4.34     4.50     4.76      5.23   5.75   6.28   6.82
           65     3.70   4.00    4.37     4.53     4.80      5.29   5.82   6.39   6.95

           66     3.70   4.02    4.39     4.56     4.84      5.35   5.90   6.49   7.08
           67     3.71   4.03    4.42     4.59     4.87      5.40   5.98   6.60   7.22
           68     3.72   4.05    4.44     4.62     4.91      5.46   6.07   6.71   7.36
           69     3.73   4.06    4.46     4.64     4.95      5.52   6.15   6.83   7.51
           70     3.73   4.07    4.48     4.67     4.98      5.57   6.23   6.94   7.66

           71     3.74   4.08    4.50     4.69     5.01      5.63   6.31   7.06   7.82
           72     3.75   4.09    4.52     4.72     5.05      5.68   6.40   7.18   7.99
           73     3.75   4.10    4.53     4.74     5.08      5.73   6.48   7.31   8.16
           74     3.76   4.11    4.55     4.76     5.11      5.78   6.56   7.43   8.33
           75     3.76   4.12    4.57     4.78     5.13      5.83   6.64   7.55   8.51

           76     3.77   4.13    4.58     4.80     5.16      5.88   6.72   7.68    8.69
           77     3.77   4.13    4.59     4.81     5.19      5.92   6.80   7.80    8.87
           78     3.77   4.14    4.61     4.83     5.21      5.96   6.87   7.92    9.06
           79     3.78   4.15    4.62     4.84     5.23      6.01   6.95   8.04    9.24
           80     3.78   4.15    4.63     4.86     5.25      6.04   7.01   8.16    9.43
           81     3.78   4.16    4.64     4.87     5.27      6.08   7.08   8.27    9.61
           82     3.79   4.16    4.65     4.88     5.29      6.11   7.14   8.38    9.79
           83     3.79   4.16    4.65     4.89     5.30      6.14   7.20   8.49    9.97
           84     3.79   4.17    4.66     4.90     5.32      6.17   7.26   8.59   10.14
           85     3.79   4.17    4.67     4.91     5.33      6.20   7.31   8.69   10.31




Form 2408 7-07                                                                            21
          Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 26 of 27




                           Table Two - Life Income Options, Continued
                          Monthly Payments for Each $1,000 of Proceeds
                                 Joint and 50% Survivor Annuity

                                   Primary Payee Female Age
          Joint
          Payee
          Male
           Age    50     55      60       62       65      70       75      80      85

           50     3.40   3.62    3.87    3.98     4.15     4.48      4.85   5.26   5.69
           51     3.41   3.63    3.89    4.00     4.19     4.52      4.90   5.33   5.77
           52     3.42   3.65    3.91    4.03     4.22     4.56      4.96   5.39   5.84
           53     3.43   3.66    3.93    4.05     4.25     4.60      5.01   5.46   5.93
           54     3.44   3.68    3.96    4.08     4.28     4.64      5.06   5.53   6.01
           55     3.44   3.69    3.98    4.10     4.31     4.69      5.12   5.60   6.10

           56     3.45   3.70    4.00    4.13     4.34     4.73      5.18   5.67   6.19
           57     3.46   3.72    4.02    4.15     4.37     4.77      5.24   5.75   6.28
           58     3.47   3.73    4.04    4.17     4.40     4.82      5.30   5.83   6.38
           59     3.47   3.74    4.06    4.20     4.43     4.86      5.36   5.91   6.49
           60     3.48   3.75    4.07    4.22     4.46     4.90      5.42   5.99   6.59

           61     3.49   3.76    4.09    4.24     4.48     4.95      5.48   6.08   6.71
           62     3.49   3.77    4.11    4.26     4.51     4.99      5.55   6.17   6.82
           63     3.50   3.78    4.13    4.28     4.54     5.03      5.61   6.26   6.94
           64     3.50   3.79    4.14    4.30     4.57     5.07      5.67   6.35   7.07
           65     3.51   3.80    4.16    4.32     4.59     5.12      5.74   6.44   7.19

           66     3.51   3.81    4.17    4.34     4.62     5.16      5.80   6.54   7.32
           67     3.51   3.81    4.18    4.35     4.64     5.20      5.87   6.63   7.46
           68     3.52   3.82    4.19    4.37     4.66     5.23      5.93   6.73   7.60
           69     3.52   3.83    4.21    4.38     4.68     5.27      5.99   6.83   7.74
           70     3.52   3.83    4.22    4.40     4.70     5.31      6.05   6.93   7.88

           71     3.53   3.84    4.23    4.41     4.72     5.34      6.11   7.02   8.03
           72     3.53   3.84    4.24    4.42     4.74     5.37      6.17   7.12   8.17
           73     3.53   3.85    4.24    4.43     4.76     5.41      6.23   7.21   8.32
           74     3.53   3.85    4.25    4.44     4.77     5.44      6.28   7.31   8.47
           75     3.54   3.85    4.26    4.45     4.78     5.46      6.33   7.40   8.62

           76     3.54   3.86    4.27    4.46     4.80     5.49      6.38   7.49   8.77
           77     3.54   3.86    4.27    4.47     4.81     5.51      6.43   7.58   8.91
           78     3.54   3.86    4.28    4.48     4.82     5.54      6.48   7.66   9.06
           79     3.54   3.87    4.28    4.48     4.83     5.56      6.52   7.75   9.21
           80     3.54   3.87    4.29    4.49     4.84     5.58      6.56   7.82   9.35

           81     3.54   3.87    4.29    4.50     4.85     5.60      6.60   7.90    9.49
           82     3.55   3.87    4.30    4.50     4.86     5.61      6.63   7.97    9.62
           83     3.55   3.87    4.30    4.51     4.86     5.63      6.67   8.04    9.75
           84     3.55   3.88    4.30    4.51     4.87     5.64      6.70   8.11    9.88
           85     3.55   3.88    4.31    4.51     4.88     5.65      6.73   8.17   10.00




Form 2408 7-07                                                                             22
          Case: 3:18-cv-00254-jdp Document #: 120-4 Filed: 03/04/19 Page 27 of 27




                                    FLEXIBLE PREMIUM
                            ADJUSTABLE LIFE INSURANCE POLICY
                      NON-PARTICIPATING – NOT ELIGIBLE FOR DIVIDENDS



Form 2400 12-07
